Citation Nr: 1747089	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a left ankle condition.

2.  Entitlement to an increased rating in excess of 10 percent for left foot plantar fasciitis prior to May 19, 2014.

3.  Entitlement to an increased rating in excess of 20 percent for left foot plantar fasciitis from May 19, 2014 to March 2, 2017.

4.  Entitlement to an increased rating in excess of 30 percent for left foot plantar fasciitis from March 2, 2017.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty service periods between June 1972 and June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case has been transferred and is now in the jurisdiction of the Cleveland, Ohio RO.

The Veteran testified in an April 2013 videoconference hearing.  A transcript of the hearing is of record.  The Veteran was notified in a May 2016 letter that the Veterans Law Judge that conducted that hearing is no longer with the Board.  The Veteran was afforded an opportunity to have another hearing, but declined the offer.  As such, the Board will continue with adjudication of his claim.

This case was previously before the Board in September 2016 and was remanded for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  The Veteran's left ankle condition was manifested by marked limitation of motion.  

2.  Prior to May 19, 2014, the Veteran's left foot plantar fasciitis was manifested by arthritis.

3.  From May 19, 2014 to March 2, 2017, the Veteran's left foot plantar fasciitis was manifested by marked pronation not improved by orthopedic shoes or appliances.

4.  From March 2, 2017, the Veteran's plantar fasciitis was not manifested by bilateral pronounced marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent but no greater for a left ankle condition are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code (DC) 5271 (2016). 

2.  The criteria for a rating in excess of 10 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, DC 5276 (2016).

3.  The criteria for a rating of 30 percent, but no higher, for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, DC 5276 (2016).

4. The criteria for a rating in excess of 30 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  General Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Left Ankle Arthritis

Legal Criteria

Under DC 5010, arthritis, due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.

Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a.

In this case, the pertinent DC 5271 for limitation of motion provides that a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of motion. 38 C.F.R § 4.71a.

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.



Analysis

The Veteran is currently rated as 10 percent disabling under DC 5010.  This is the highest available rating under this DC and therefore, a higher rating is unavailable under this DC.  

The Board has considered other applicable diagnostic codes and finds that DC 5271 is more appropriate for the Veteran's left ankle condition because DC 5271 contemplates the Veteran's limitations of motion of the ankle.  In this case, the Veteran has marked left ankle limitation of motion.  

The Veteran has been seen for his left ankle pain throughout the years, in pertinent part, from July 2008 to present.

The Veteran was afforded an examination for his ankle in May 2014.  The examiner reviewed the Veteran's file and noted a diagnosis of left ankle arthritis.  The Veteran reported flare-ups of his ankle condition.  The examiner noted the Veteran's initial plantar flexion was to 30 degrees with no evidence of painful motion and the Veteran's initial dorsiflexion was to 20 degrees or greater with no objective evidence of painful motion.  After repetitive motion, the Veteran's plantar flexion ended at 30 degrees and dorsiflexion ended at 20 degrees or more.  The examiner stated the Veteran did have functional loss due to his ankle condition with less movement than normal, disturbance in locomotion, and interference with sitting, standing, and weight-bearing.  The examiner noted the Veteran did not have ankylosis but did use a brace constantly for chronic ankle pain.  The examiner noted the Veteran's ankle condition did impact his ability to work, stating that the Veteran's ankle pained him when loading trucks at the post office.

The Veteran was afforded an examination for his left ankle arthritis in March 2017. The Veteran stated the pain had gotten worse and that he experienced constant sharp, throbbing pain in his left ankle, foot, and knee.  The Veteran stated he experienced flare-ups of his left ankle condition and that his ankle and leg would swell when it rained.  The Veteran reported having functional loss due to his left ankle condition and that he wore a brace and used a cane.  The Veteran reported difficulty walking, getting up, sitting, exercising, walking long distances, and standing for long periods of time.  The left ankle range of motion was abnormal with dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  The examiner noted this range of motion loss did not itself contribute to functional loss.  The examiner did state that the pain noted on examination caused functional loss.  The examiner noted no localized tenderness or crepitus, but did note the Veteran had pain on weight bearing.  The examiner noted additional loss of range of motion of the left ankle.  Dorsiflexion was to 10 degrees and plantar flexion was to 30 degrees.  The examiner stated the Veteran's left ankle pain, weakness, fatigability, and incoordination significantly limited his functional ability with repeated use over a period of time, causing pain and lack of endurance.  The Veteran also experienced functional loss during flare-ups, manifesting in pain and lack of endurance.  The Veteran's range of motion during flare ups was measured to be dorsiflexion to 5 degrees and plantar flexion to 20 degrees.  The examiner noted the Veteran had less movement than normal and had trouble standing.  The examiner noted the Veteran did not have muscle atrophy and did not have ankylosis.  The examiner noted the Veteran's left ankle did impact his ability to perform occupational tasks, such as walking up stairs, prolonged standing, and walking due to pain.  

DC 5271 provides a 20 percent rating for marked limitation of ankle motion.  The Board has taken into account all of the evidence regarding the Veteran's left ankle condition, including the March 2017 examiner's finding that the Veteran had dorsiflexion to only 5 degrees and finds that the Veteran has marked limitation of motion of his left ankle.  Therefore, a rating of 20 percent, but no greater, is warranted.

IV.  Left Foot Plantar Fasciitis

Legal Criteria

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2016).  In this case, the rating schedule does not provide a specific diagnostic code for plantar fasciitis, so the Veteran's plantar fasciitis of the left foot has been rated analogously under DC 5276 for pes planus.

Under DC 5276, a non-compensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  

Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  

Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.  

DC 5276 assigns a 30 percent evaluation for bilateral pes planus with severe, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

DC 5276 assigns a 50 percent evaluation for bilateral pes planus with pronounced, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.


Analysis

Period Prior to May 19, 2014

The Veteran is rated as 10 percent disabled under DC 5099-5279 for his left foot condition for this time period.  

The Veteran was seen by his medical provider in April 2009 for his left foot plantar fasciitis.  The Veteran stated he had trouble walking and climbing because both caused pain in his foot.  The Veteran stated he had no trouble until eight months ago when he had a recurrence of the pain which the Veteran reported was as bad, if not worse, than the original pain.  The Veteran stated he was in an air cast for three weeks and was told arthritis was causing his problem.  The Veteran then had a shot of cortisone and had a slight improvement.  The examiner noted the Veteran's EMG did not show plantar fasciitis.  The Veteran had an MRI on his left foot in April 2009.  The examiner stated the plantar fascia was normal with no evidence of any plantar fasciitis.   However, the examiner did note evidence of degenerative joint disease.

The Veteran submitted a statement from a friend in October 2009.  The Veteran's friend stated the Veteran had not been able to mow the yard, change the oil in the car, or do small things around the house due to his declining health.

The Veteran had a videoconference hearing before the Board in April 2013.  The Veteran stated that at the end of his eight-hour work day, he would be dragging his foot instead of picking it up.  The Veteran stated that the severe pain traveled up his leg to his knee.  The Veteran stated he worked for the U.S. Postal Service loading and unloading trucks, which was a very physically demanding job.  The Veteran stated he could no longer change his own oil, work on cars, do yard work, hunt, or play ball with his children.  The Veteran reported extreme pain in the arch of his foot.  The Veteran stated that he wore a boot but had not been prescribed any other assistive devices.

Under DC 5279, 10 percent is the highest rating available.  Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered for all time periods as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  While the Board has considered the Veteran's statements that his plantar fasciitis worsened during this time period, the preponderance of the medical evidence does not show that any other diagnostic code would be applicable.  The evidence does not show that the Veteran had bilateral weak foot, pes cavus, hallux valgus, hallux ridigus, hammer toes, malunion or nonunion of the tarsal or metatarsal bones.  

The Board has considered the application of DC 5276.  However, there is no evidence of severe, objective evidence of a unilateral marked deformity.  The Board has also considered the application of DC 5284, but notes that there is no evidence of a moderately severe foot injury.  Therefore, no other diagnostic codes are applicable and a rating in excess of 10 percent is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Period from May 19, 2014 to March 2, 2017

The Veteran is rated as 20 percent disabled during this time period under DC 5276 due to his left foot plantar fasciitis.

The Veteran was afforded an examination for his plantar fasciitis in May 2014.  The examiner reviewed the Veteran's file and noted a diagnosis of left foot plantar fasciitis.  The Veteran stated he experienced flare-ups of his condition with prolonged walking.  The Veteran stated he had tried built-up shoes and orthotics, but with no relief.  The examiner noted the Veteran had pain on weight-bearing and marked pronation, but did not have inward bowing of the Achilles tendon, marked inward displacement and severe spasm of the Achilles tendon, Morton's neuroma, metatarsalgia, hallux valgus, pes cavus, or any other foot condition.  The examiner noted the Veteran's pain contributed to functional loss.  The examiner noted the Veteran's plantar fasciitis did impact his ability to work because of the pain in his foot when loading trucks at the post office.

In order to warrant the next higher 30 percent rating, the Veteran would have to have bilateral severe objective evidence of a marked deformity or unilateral pronounced marked pronation, extreme tenderness of the plantar surfaces of the feet not improved by orthopedic shoes or appliances.  The May 2014 examiner noted that the Veteran had tried built-ups shoes and orthotics but remained symptomatic and had marked pronation of his left foot.  However, the examiner noted the Veteran did not have extreme tenderness of the plantar surfaces of one or both feet.  Because the Veteran had symptoms of marked pronation and symptoms that were not alleviated by orthotics or built-up shoes, the Board finds that a rating of 30 percent, but no higher, is warranted for this period.

Period from March 2, 2017

The Veteran is rated as 30 percent disabled for his left foot plantar fasciitis for this time period under DC 5276.  

The Veteran was afforded another examination for his plantar fasciitis in March 2017.  The examiner reviewed the Veteran's file and noted his diagnosis of plantar fasciitis.  The Veteran reported he was in pain and experiencing a flare-up of his plantar fasciitis at the time of the examination.  The Veteran also reported having functional loss of his left foot, stating that he had difficulty walking, getting up, exercising, walking long distances, and standing for long periods of time.  The Veteran also reported having numbness in both feet and using a cane.  The examiner noted the Veteran had pain on manipulation and had extreme tenderness on the plantar surface of his left foot.  The examiner noted there were no other lower extremity deformities other than the Veteran's plantar fasciitis.  The examiner noted the Veteran did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon.  The examiner indicated the Veteran did not have hammer toe, Morton's neuroma, metatarsalgia, pes cavus, nonunion of the tarsal or metatarsal bones, or hallux valgus.  The examiner noted the Veteran had pain in his left foot on examination and indicated the Veteran had left foot pain on movement and pain on weight-bearing.  The examiner noted the Veteran's left foot plantar fasciitis lead to functional loss manifested by foot pain with prolonged walking.  The examiner noted the Veteran used a brace for his knee and foot.  The examiner stated the Veteran's plantar fasciitis did impact his ability to perform any type of occupational task in that the Veteran had difficulty with prolonged standing and walking due to pain. 

In order to qualify for the next higher, 50 percent rating, the Veteran would have to show bilateral pronounced marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  The March 2017 examination shows that the Veteran's plantar fasciitis symptoms most closely approximate those of the 30 percent disability rating because the examiner did not opine that the Veteran had bilateral plantar fasciitis symptoms.  The examiner stated the Veteran did not have right foot pain on use of feet, extreme tenderness of his right foot, no marked deformity or marked pronation, no inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon.

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered for all time periods as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran's symptoms do not more closely approximate the symptoms contemplated by any other diagnostic code.  The Veteran does not have bilateral weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or nonunion of the tarsal or metatarsal bones.  (See May 2014 and March 2017 examination).  Accordingly, no other DC is applicable.


V.  Total Disability Rating Based on Individual Unemployability

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   Neither the Veteran nor his representative has expressly raised this claim and the matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


ORDER

Entitlement to a rating of 20 percent, but no greater, for a left ankle disability is granted.

Entitlement to an increased rating in excess of 10 percent for left foot plantar fasciitis prior to May 19, 2014 is denied.

Entitlement to a rating of 30 percent, but no higher, for left foot plantar fasciitis prior from May 19, 2014 to March 2, 2017 is granted.

Entitlement to an increased rating in excess of 30 percent for left foot plantar fasciitis prior from March 2, 2017 is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


